Judgment of separation entered December 3, 1963, granting plaintiff wife support in the sum of $40 per week and $30 per week for the support of each of the two infant issue of the marriage, unanimously modified, on the law and on the facts, to the extent of increasing the support of the plaintiff wife to $80 per week, and, as so modified, affirmed, with costs to plaintiff-appellant. On this record the award to the plaintiff wife was inadequate. Settle order on notice. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.